POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter President in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Dennis H. Ferro President Dennis H. Ferro EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Secretary in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Michael H. Koonce Secretary Michael H. Koonce EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Treasurer in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Kasey Phillips Treasurer Kasey Phillips EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Charles A. Austin, III Trustee Charles A. Austin, III EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ K. Dun Gifford Trustee K. Dun Gifford EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ William Walt Pettit Trustee William Walt Pettit EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Gerald M. McDonnell Trustee Gerald M. McDonnell EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Russell A. Salton, III MD Trustee Russell A. Salton, III MD EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Richard K. Wagoner Trustee Richard K. Wagoner EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ David M. Richardson Trustee David M. Richardson EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Leroy Keith, Jr. Trustee Leroy Keith, Jr. EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Richard J. Shima Richard J. Shima Trustee EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Patricia B. Norris Trustee Patricia B. Norris EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund POWER OF ATTORNEY I, the undersigned, hereby constitute Maureen E. Towle, Sally E. Ganem, Catherine F. Kennedy, Lloyd Lipsett, Michael H. Koonce, Brian Montana, Kevin J. Ouellette, Timothy W. Diggins, Douglass N. Ellis and David Mahaffey, and each of them singly, my true and lawful attorneys, with full power to them and each of them to sign for me and in my name in the capacity indicated below any and all documents, including, but not limited to, Registration Statements on Form N-14, as amended from time to time, and any and all amendments thereto to be filed with the Securities and Exchange Commission by the investment companies listed on Exhibit A hereto of which I am now or hereafter Chairman of the Board and Trustee in conjunction with the proposed mergers listed on Exhibit A hereto, and generally to do all such things in my name and on my behalf to enable such investment companies to comply with the provisions of applicable securities laws, including without limitation, the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, the Securities Exchange Act of 1934, as amended, and all requirements and regulations of the Securities and Exchange Commission thereunder, hereby ratifying and confirming my signature as it may be signed by my said attorneys to any and all registration statements and amendments thereto. In Witness Whereof, I have executed this Power of Attorney as of December 5, 2007. Signature Title /s/ Michael S. Scofield Michael S. Scofield ChairmanoftheBoardandTrustee EXHIBIT A Proposed Mergers Target Fund Survivor Fund Evergreen Alabama Municipal Bond Fund Evergreen Municipal Bond Fund Evergreen Connecticut Municipal Bond Fund Evergreen Georgia Municipal Bond Fund Evergreen Maryland Municipal Bond Fund Evergreen New Jersey Municipal Bond Fund Evergreen New York Municipal Bond Fund Evergreen South Carolina Municipal Bond Fund Evergreen Virginia Municipal Bond Fund
